In re Rickey Phillips, applying for writ of certiorari or review to the First Circuit Court of Appeal, Nos. 83-KA-1092 and 83-KA-1093, Parish of East Baton Rouge, Nineteenth Judicial District Court, Nos. 10-81-299 and 3-83-1167.
Case below: 448 So.2d 243.
Granted in part and denied in part. The Court of Appeal opinion is reversed insofar as it amended defendant’s sentence. The sentence originally imposed by the trial court is reinstated as is. State v. Jackson, 452 So.2d 682 (La.1984). Otherwise the writ is denied.